Case 1:18-cv-00950-LO-JFA Document 611 Filed 11/29/19 Page 1 of 1 PageID# 25523




                                                                                        Oppenheim
                                                                      0+Z               + Zebrak, LLP

                                                                      Matthew J. Oppenheim
                                                                     4530 Wisconsin Ave., Fl. 5
                                                                      Washington, DC 20016
                                                                      T:(202)450-3958
                                                                      JefT@oancizlaw,coni|www.oandzlaw.com
 November 29. 2019

 VIA HAND DELIVERY


 Judge Liam O'Grady c/o Clerk's Office
 Albert V, Btyan U.S. Courthouse
 401 Courthouse Square
 Alexandria, VA 22314

                  Re: Sony Music Entertainment, et ai, v. Cox Comniiinications, Inc., et oL,
                  Case No. l:18-cv-00950-LO-.IFA

 Dear Judge O'Grady:

 Pursuant to rule 79(a), please find four sets of plaintiffs proposed trial exhibits.


                                                                      Sincerely,




                                                                      Matthew J. O^p^heim

 Ends.
